Citation Nr: 1753123	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  07-39 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to entitlement to Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel

INTRODUCTION

The appellant (M.P.) began active duty in June 1973 and was discharged under other than honorable conditions in September 1976.  He died in July 2012 while this appeal was pending and his widow (G.P.) has been properly substituted.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 administrative determination issued by a VA Regional Office that found the character of the appellant's discharge is a bar to his eligibility for VA benefits.  

The Board remanded the appeal in October 2011, December 2011, and March 2014.


FINDINGS OF FACT

1.  The appellant requested separation for the good of service in lieu of trial by bad conduct discharge special court-martial.  The request was accepted and he received a discharge under other than honorable (OTH) conditions.

2.  The appellant's discharge under OTH conditions was issued because of willful and persistent misconduct.

3. The appellant enlisted and began to serve a three-year commitment on June 28, 1973.  He was honorably discharged on April 17, 1975, for immediate reenlistment.

4.  The appellant did not finish his initial three year enlistment without misconduct, and would not have been eligible for a discharge under conditions other than dishonorable on June 28, 1976.

5.  The entire period of service from June 28, 1973 to September 20, 1976 constitutes one period of service.


CONCLUSION OF LAW

The character of the appellant's discharge from military service is a bar to entitlement to VA benefits.  38 U.S.C. §§ 105(a), 5303 (2016); 38 C.F.R. §§ 3.12, 3.13 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There are two types of character of discharge bars to establishing entitlement to VA benefits: statutory bars (38 U.S.C. § 5303(a); 38 C.F.R. § 3.12(c)), and regulatory bars (38 C.F.R. § 3.12(d)).  The Board finds that a regulatory bar applies here.

I.  Willful and Persistent Misconduct

Regulatory bars include a discharge under OTH conditions, if it is determined that it was issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).

Service personnel records show the appellant had three periods of absence without leave (AWOL): from March 17 - 18, 1976, April 1 - 5, 1976, and from June 16 - July 16, 1976.  He received four punishments under Article 15 of the Uniform Code of Military Justice (UCMJ): two for the shorter periods of AWOL, and two for failure to report for duty on January 17, 1975 and June 4, 1976.  

The appellant was dropped from the rolls on July 15, 1976, and on July 16, 1976 charges were preferred against him with recommended trial by bad conduct discharge special court-martial.  The charges included the June 1976 failure to report, the final period of AWOL, and 47 incidents of knowingly writing checks with intent to defraud.  On July 27, 1976, the appellant requested a discharge for the good of the service in lieu of trial by bad conduct discharge special court-martial.  In August 1976, this request was approved and it was ordered that an Undesirable Discharge Certificate be issued.  On September 20, 1976, he separated from service with a DD Form 214 showing his character of service as under OTH conditions.

A discharge because of a minor offense is not considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).  Multiple instances of AWOL, failing to appear at formation, and leaving a place of duty are "the type of offenses that would interfere with [the] appellant's military duties, indeed preclude their performance, and thus could not constitute a minor offense."  Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994).  The Board finds that the appellant's three periods of AWOL, multiple Article 15 punishments, and 47 fraudulent checks were not minor offenses and demonstrate willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445 (1995).

The Board finds that the appellant's discharge under OTH conditions was issued because of willful and persistent misconduct and is therefore a bar to benefits under 38 C.F.R. § 3.12(d).  Such discharge "is considered to have been issued under dishonorable conditions."  Id.  Neither the appellant nor the record has raised any defenses to this bar.  "Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory."  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).

II.  Single Period of Service

The appellant argued that he had two distinct periods of service and that the first period, from June 1973 to April 1975, constitutes honorable service for the purpose of eligibility for VA benefits.  The Board disagrees.

On June 28, 1973, the appellant enlisted for a term of three years.  Service records contain a DD Form 214 for active duty service beginning June 28, 1973 and an honorable discharge on April 17, 1975.  Service records show immediate in-service reenlistment by the appellant on April 18, 1975.

A discharge to reenlist is a conditional discharge if it was issued during the Vietnam era and prior to the date the person was eligible for discharge.  38 C.F.R. § 3.13(a)(2).  The appellant was discharged to reenlist during the Vietnam era and prior to June 28, 1976, the date he was eligible for discharge.

Under these circumstances, the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service, unless an appellant meets the criteria in 38 C.F.R. § 3.13(c).  38 C.F.R. § 3.13(b).

The exception at 38 C.F.R. § 3.13(c) requires that three criteria be met: (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such period at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.

Here, the appellant was obligated to serve three years, until June 28, 1976.  However, his periods of AWOL, Article 15 offenses, and writing of fraudulent checks occurred on or before that date.  The Board has found this misconduct was both willful and persistent.  In his July 27, 1976, request for a discharge for the good of the service in lieu of a court martial under the provisions of Chapter 10, AR 635-200, the appellant stated: "I understand that I may request discharge . . . because charges have been preferred against me under the UCMJ which authorizes the imposition of a bad-conduct or dishonorable discharge."  As such, the appellant did not finish his initial three year enlistment without misconduct, and would not have been eligible for a discharge under conditions other than dishonorable on June 28, 1976.  Thus, the exception at 38 C.F.R. § 3.13(c) does not apply.

The Board finds that the appellant's entire period of service from June 1973 to September 1976 constitutes one period of service and the character of the final termination, under OTH conditions, applies to the entire period of service.  Thus, he is barred from eligibility for VA benefits and his claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The character of the appellant's discharge from service is a bar to entitlement to VA benefits.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


